Per Curiam.

Upon a review of the record, we find that the facts adduced support the findings that the respondent has violated the Disciplinary Rules as set forth in the counts and alluded to hereinbefore.
The respondent was given a prior public reprimand by order of this court on December 9, 1981 (D.D. No. 81-25). Gov. Bar R. V(7) provides that “[a] person who has been suspended for a period of one year from the practice of law or who has been publicly reprimanded for misconduct, upon being found guilty of subsequent misconduct, shall be suspended for an indefinite period from the practice of law or permanently, disbarred, depending upon the seriousness of such misconduct.”
Based upon the record herein and the mandate of Gov. Bar R. V(7), we accept the recommendation of the board and hereby order that respondent be indefinitely suspended from the practice of law in Ohio.
*300It is further ordered that respondent pay the costs of these proceedings and that such costs be assessed herein to respondent for which judgment is hereby rendered.

Judgment accordingly.

Celebrezze, C.J., Sweeney, Locher, Holmes, C. Brown, Douglas and Wright, JJ., concur.